Calhoon, J.,
delivered the opinion of the court*
This record presents a recovery of damages against the appellant, operating a trolley car line, for killing a dog, and it comes here from the finding of the circuit judge, who sat by agreement, the jury being waived, to try the facts as well as the law. The judge gave judgement for the plaintiff, and we do not think his conclusion should be disturbed as to the value of the animal. It was manifestly a very valuable dog, with a high reputation as a hunter.
Under the authorities we think the judge was also right on the law of the case as applied to the facts. This is a widely different case from that of Mobile, etc., R. R. Co. v. Holliday, *82179 Miss., 294, 30 South., 820. There the killing was done by a locomotive pulling a heavy freight train in an open prairie three-fourths of a mile from a station and where the animal was not seen by the engineer or fireman; they both being engaged in necessary matters about their engine. It is expressly there stated that the observations of that opinion do not apply where a dog was purposely run down, or where the killing was the result of gross negligence. Kansas City, etc., R. R. Co. v. Hawkins, 82 Miss., 209, 34 South., 323, while it refers to the movements of steam railroad trains, is more similar to the case at bar; but even it is not so strong as the one before us. Here the killing was done under circumstances, as the court below believed, showing that, on a public street in the suburbs of the city of Jackson, going down hill on a wet day, the trolley car was following this dog in the center of the track for one hundred and fifty yards. It is true the bell was ringing all the time; but it is also true that there was no action taken to get the car well in hand, so as to permit of promptly stopping it, until it was nearly on the dog, when there was a vigorous effort to stop, but which came too late.
On the whole case, we see no reason to interfere with the result below. The authorities will be found in the briefs of counsel.

Affirmed.